                       8thIN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREEM RICE,                                          :
                                                      :
                Plaintiff,                            :            CIVIL ACTION
                                                      :
                v.                                    :            NO. 20-2404
                                                      :
CITY OF PHILADELPHIA et al.,                          :
                                                      :
                                                      :
                Defendants.                           :

                                           MEMORANDUM


TUCKER, J.                                                                          July _8th_, 2021


        Presently before the Court are Plaintiff Kareem Rice’s Complaint (ECF 1), Defendants

City of Philadelphia and several law enforcement officers’1 (together the “City Defendants”)

Motion to Dismiss (ECF 2), Plaintiff’s Motion for Extension of Time to File Response to the

Motion to Dismiss (ECF 4), Plaintiff’s Amended Complaint (ECF 5), Defendants A.T. Chadwick

Company Inc., A.T. Chadwick, LLC, and Thomas Walls’ (together the “Chadwick Corp.

Defendants”) Motion to Dismiss and Memorandum in Support (ECFs 9,10), Plaintiff’s Motion

for Extension of Time to File Response with accompanying letter (ECFs 12, 13), Defendants

Jimmy Kratz, Richard Lipinski, Fran Spause and Vincent Fitzgerald’s (together the “Project

Management Defendants”) Motion to Dismiss (ECF 23), and Plaintiff’s Response in Opposition

(ECF 24).




1
 Officer Melissa O’Leary, Detective Sharon Murphy, Detective John Frei, Detective Robert Kerwin, Lieutenant
Anthony LaSalle, Officer Zachary Raymond, Sergeant Angel Gonzalez, Officer Michael Sowell, Officer Jonathan
Dedos, and Sergeant Steven Vano.
         Upon careful consideration of the Parties’ submissions and exhibits, and for the reasons

outlined below, Counts I, II, and II are dismissed with prejudice as to the City Defendants and

Chadwick Cop. Defendants.

         For the Project Management Defendants, Count I is dismissed with prejudice and Counts

II and III are dismissed without prejudice. Plaintiff will have thirty (30) days from the date of this

Memorandum and accompanying order to amend his pleadings as to Counts II and III against the

Project Management Defendants.

         I.       FACTUAL AND PROCEDURAL BACKGROUND2

         Plaintiff Kareem Rice is an adult African American, Muslim man. In February 2018,

Plaintiff was working as a contractor in Pennsylvania on a construction project for L.F. Driscoll

Company, LLC (“Driscoll”). The project was managed by employees working for Defendant

A.T. Chadwick Company, Inc., also known as A.T. Chadwick LLC (“Chadwick”).

         On this particular project, Plaintiff was one of two African American employees working

on site. The foreman for the project was a man named Jimmy Kratz.3 Approximately a week into

Plaintiff’s employment on this project, Kratz inquired about Plaintiff’s pants. Specifically, he

wanted to know why Plaintiff wore his pants above his ankles. Plaintiff informed Kratz that it

was because according to Muslim customs, Plaintiff dressed modestly and wore clothing that

remained clean and did not touch the ground.

         Following this conversation with supervisor Kratz, Plaintiff began to experience a hostile

work environment. For instance, Kratz—who is white—began to assign Plaintiff harder jobs than

that of Plaintiff’s white counterparts. Kratz also held Plaintiff at the end of his shift without



2
 This section draws primarily from Plaintiff’s First Amended Complaint (ECF 5).
3
 Notably, Kratz is not identified as a defendant in the “Parties” section of both Plaintiff’s original complaint (ECF
1) and his Amended Complaint (ECF 5).


                                                          2
cause, making him miss public transportation—something Kratz never did before he told Kratz

that he was Muslim. Further, during the first week, Kratz allowed Plaintiff to work overtime.

However, after the conversation about Muslim customs, Kratz refused to grant Plaintiff overtime

work until “a superintendent overruled Kratz and forced Kratz to give Plaintiff overtime because

the project was coming to an end and manpower was needed to complete the project.” Am.

Compl. ¶ 17. In another hostile moment, Kratz asked Plaintiff whether he had been praying.

Plaintiff explained that he had been during his lunch break so, Kratz “decided it was ok but only

because it was during Plaintiff’s break.” Id. ¶ 18.

       The only other African American employee on the project was also allegedly treated

worse than their white counterparts. For instance, this employee was given the night shift, which

is far less desirable than the day shift. And, despite being a Driscoll employee for fourteen (14)

years, the other African American employee was never promoted to the foreman position. Other

Caucasian workers with less seniority—such as Kratz—were promoted.

       Another example of Kratz’s abuse was an incident in which Plaintiff overheard Kratz tell

an Italian worker named Angelo that Kratz would be replacing Angelo because Kratz wanted to

“get rid of this lazy wop”—using a derogatory slur referring to Angelo’s’ Italian ancestry. Id. ¶

20. Kratz also used a slur against Plaintiff when again speaking with Angelo; Kratz said that he

was “going to get rid of this nigger.” Id. ¶ 21. Plaintiff was terminated a few weeks later due to

what he claims was a scheme to have him fired.

       As a general practice on this project, “several of Plaintiff’s supervisors allowed

Caucasian workers to load up their trucks with scrap metal in broad daylight. This practice was

well-known and permissible.” Id. ¶ 23. However, there is “no [official] policy regarding

employees scrapping metal at the projects.” Id. ¶ 24. On February 12, 2018, Kratz called




                                                  3
Chadwick employee and project manager Defendant Thomas Walls, to “advise him that copper

was missing from a storage area where copper piping was kept.” Am. Compl. ¶ 25. During this

call, Kratz recommended that Walls “set up a camera in the storage room where the copper was

kept,” presumably to catch the supposed theft. Id. ¶ 26.

        On February 16, 2018, Kratz had the cameras set up in the room. That same day, Kratz

told Plaintiff and the other African American employee that they could go to the storage area and

take any scrap metal from there that they wanted. Subsequently, Plaintiff and the other employee

were recorded on camera taking metal from the storage room.

        On Monday, February 19, 2018, when Plaintiff arrived to work, he was questioned by the

project foreman, Defendant Richard Lipinski. During the questioning, Lipinski asked if Plaintiff

took scrap metal from the storage room—Plaintiff admitted that he had with Kratz’s permission.

Plaintiff was then terminated and escorted off of the property. The other African American

employee, who was also told he could take metal, was terminated as well. Later, the supposed

theft was reported to the Philadelphia Police Department (“PPD”). In its initial report, taken the

day Plaintiff was terminated, PPD noted that Plaintiff was captured on video taking large

amounts of copper from the premises. “Lipinski knew, but did not tell [Defendant, Officer

Melissa] O’Leary [or any other investigators] that Plaintiff had permission to remove the

copper.” Id. ¶ 34. The investigating officers, including Detective Sharon Murphy,4 did not

inquire as to whether Plaintiff had been permitted to take the scrap metal.

        “In or around the beginning of March 2018, Plaintiff was informed that there was a

warrant out for his arrest relating to the alleged copper theft from the project site.” Id. ¶ 37.

Plaintiff turned himself into the police and was later released on bail. On January 23, 2019,


4
 The PPD, Officer O’Leary, Detective Murphy and all other City Defendants are named as defendants in Plaintiff’s
original complaint (ECF 1); however, all are absent from the Amended Complaint’s description of the parties.


                                                       4
Plaintiff was acquitted of all charges against him. Plaintiff believes that he was “set up by Kratz

because of his race and/or his dislike for him.” Am. Compl. ¶ 40. Further, Plaintiff alleges that

“Lipinski, Kratz, [Driscoll employee Fran] Spause, and [Driscoll employee Vincent] Fitzgerald

all knew that Plaintiff did not commit any theft but provided false information to the police that

Plaintiff took scrap metal without permission.” Id. ¶ 41.

         As a result of Plaintiff’s termination, arrest, and acquittal, Plaintiff was forced to pay

attorney’s fees and costs to defend his case, his career and livelihood were impacted, and he

suffered emotional distress and significant financial harm.

         ***

         Pennsylvania Court of Common Pleas

         In January 2020, Plaintiff filed Writ of Summons in the Philadelphia Court of Commons

Pleas. On April 20, 2020, Plaintiff filed a complaint in the same court, naming the following

entities and individuals as defendants: The City Defendants, the Chadwick Corp. Defendants,

and the Project Management Defendants. 5

         Removal to District Court

         On May 22, 2020, this case was removed to the Eastern District of Pennsylvania. (ECF

1). On May 28, 2020, the City Defendants filed the first Motion to Dismiss Plaintiff’s Complaint

for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). (ECF 2). Plaintiff filed a Motion

for Extension of Time to File a Response to the motion to dismiss. (ECF 4).

         Then, on July 1, 2020, Plaintiff filed an Amended Complaint against “all defendants.”

ECF 5. However, within this Amended Complaint, only the following parties are listed in either


5
  The names listed in the Plaintiff’s case caption are not consistent with those parties identified and described in the
Complaint (ECF 1)—all are included here for ease of reference. Most notably, a key party, Jimmy Kratz, is specified
in the caption of the fist complaint, but is not described as party within the body of the complaint, nor is he
described as a defendant in the Amended Complaint (ECF 5).


                                                           5
caption and/or party subsection as Defendants: the Chadwick Corp. Defendants, L.F. Driscoll

Co., LLC (“Driscoll”); and Driscoll employees Jimmy Kratz, Richard Lipinski, Fran Spause, and

Vincent Fitzgerald. Notably, the City Defendants are not listed.

       On July 17, 2020, the Chadwick Corp. Defendants jointly filed their own 12(b)(6) Motion

to Dismiss. (ECF 9). In response, the Plaintiff filed a Motion for Extension of Time to Amend,

ECF 12, as well as a letter in support of his request. (ECF 13).

       Finally, on October 9, 2020, Vincent Fitzgerald, Jimmy Kratz, Richard Lipinski, and Fran

Spause filed their 12(b)(6) Motion to Dismiss. (ECF 23). And, Plaintiff filed a Response in

Opposition to their motion. (ECF 24).

       II.     STANDARD OF REVIEW

       The purpose of a Rule 12(b)(6) Motion to Dismiss is to test the sufficiency of pleadings.

Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). The touchstone of that pleading standard is

plausibility. Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). (citations and quotations

omitted). Facial plausibility requires more than “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements.” Id. Furher, facial plausibility cannot be

established by mere “labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545

(2007)). Instead, the plaintiff must detail “enough facts to raise a reasonable expectation that

discovery will reveal evidence of ‘each necessary element of the claims alleged in the

complaint.’” Id. at 234 (quoting Twombly, 550 U.S. at 556). Otherwise, a motion for dismiss will

be granted.




                                                  6
        III.     DISCUSSION

        Plaintiff has filed two complaints to this Court claiming that he experienced unlawful

racial discrimination during his work as a contractor. However, even when both complaints are

viewed in the most favorable light, major deficiencies remain. It appears that in an effort to hold

accountable any and all persons or entities even tangentially related to the incidents described

above, Plaintiff’s claims have turned into a tangled knot—ranging from outlandish to plausible,

but procedurally flawed.

        In his first complaint, Plaintiff brought two counts: (I) Malicious Prosecution/False

Arrest/Wrongful Imprisonment; and (II) Monell. See Compl. at 1. Plaintiff’s Motion for

Extension of Time to Amend (and his first amended complaint) had not been ruled on by this

court prior to the publishing of this Memorandum. However, his request to amend is now granted

and thus, the court will primarily focus on the three counts in Plaintiff’s amended complaint6: (I)

Malicious Prosecution/False Arrest/False Imprisonment and Analogous Pennsylvania State Law;

(II) Violations of 42 U.S.C. §1981 (Racial Discrimination); and (III) Violations of 42 U.S.C.

§1985 (Civil Conspiracy). See Amend. Compl. at 5.

        For the following reasons, this court determines that all counts will be dismissed against

all defendants. However, Plaintiff will be provided the opportunity to amend his pleadings to

remedy the deficiencies as described herein.

        In the name of clarity, the court will discuss the issues by grouping defendants according

to the filing of their joint motions to dismiss.




6
  Again, this court must emphasize that while the Amended Complaint is now controlling, some Defendants were
not listed or described as parties in the Amended Complaint. As such, reference to the first complaint will be
required for analysis.


                                                        7
         A. Plaintiff Failed to Sufficiently Plead as to the City Defendants

         The deficiencies in Plaintiff’s claims against the entities and individuals that comprise the

City Defendants cannot be cured. 7 The unexplained absence of the City Defendants as defined

parties in the Amended Complaint makes this court strongly inclined to dismiss all counts

against the City Defendants on those grounds alone. Nonetheless, Plaintiff has not pled facts that

support a cause of action against the City Defendants.

         To start, in Plaintiff’s original complaint he named the Philadelphia Police Department

(“PPD”) as a defendant; this is impermissible. As detailed by the City Defendants, “[a]s a matter

of law, and pursuant to § 16257, the Philadelphia Police Department is not a legal entity that can

be sued.” See City Def. Mot. to Dis. at 3.

         Further, Plaintiff’s claims against the City of Philadelphia fail. In Count I of his initial

complaint, Plaintiff alleges that unspecified Defendants violated his “Fourth and Fourteenth

Amendment” rights under the U.S. Constitution by “failing to properly investigate the conduct

giving rise to their arrests.” Compl. at ¶¶ 51-52. Count II is merely described as “Monell.” See

Id. at 14. Plaintiff does not define in his complaint the elements of his claims. Rather, he

superficially lists the ways in which he was harmed and then makes broad legal conclusions.

         Under 42 U.S.C. § 1983, a plaintiff must allege that (1) a constitutionally-protected right

has been violated and (2) the alleged violation resulted from a municipal policy, custom, or

practice of deliberate indifference to the rights of citizens. Monell v. Dep’t of Soc. Servs. of City

of New York, 436 U.S. 658, 694-95 (1978). However, a municipality such as the City of

Philadelphia, “may not be sued under § 1983 for injury inflicted solely by its employees or


7
  Although this court grants Plaintiff’s request to amend his first complaint, and therefore, primarily refers to the
controlling Amended Complaint in its analysis, for this subsection the court will focus on the original complaint for
two main reasons: (1) Plaintiff did not list the City Defendants in his amended pleading and (2) the City Defendants
filed their Motion to Dismiss in response to the original complaint.


                                                          8
agents.” Id. at 694. Plaintiff’s only factual allegations against the City Defendants relate to

alleged missteps in the investigation conducted by individual officers—no policy, custom, or

practice is ever mentioned. Nor does Plaintiff contend that a municipal decisionmaker was

responsible for his supposed mistreatment. See Mulholland v. County of Berks, 706 F.3d 227,

237 (3d Cir. 2013) (explaining that policies occur when a decisionmaker with final authority

“issues an official proclamation, policy or edict” and customs exist only when practices are “so

permanent and well-settled as to virtually constitute law.”). Therefore, the claims against the city

of Philadelphia have no merit.

         Plaintiff claims that PPD’s investigation into the suspected copper theft was unjustified

and improper. Specifically, he claims that his constitutional rights were violated because he “had

not committed any infraction to legally justify the incarceration and/or charges” brought against

him. Compl. at ¶ 49. But, the Plaintiff’s averments do not support this claim. The PPD was only

involved in the investigation after a report of theft was filed.8 During their investigation, Police

were informed that a terminated employee had confessed to the theft, and were told that there

was corroborating video evidence of said employee removing materials from the storage facility.

Even if Plaintiff had a valid defense for this allegation, it does not mean that police cannot

execute a warrant for his arrest based on the information lawfully collected during their

investigation. Plaintiff’s perceived inadequacy of the investigation is simply not a

constitutionally protected right. See Thomas v. City of Philadelphia, 290 F. Supp. 3d 371, 386

(E.D. Pa. 2018) (internal citation omitted) (declining to recognize a cause of action under the

Fourteenth Amendment for failing to conduct a constitutionally adequate investigation).



8
 Signaling the superficiality of the claims broadly, Plaintiff does not provide information about who specifically
called the police in this matter. See Compl. at ¶ 35 (“The alleged theft of copper was reported to the Philadelphia
Police Department.”)


                                                          9
        Plaintiff claims against the individua law enforcement agents cannot survive this motion

to dismiss without demonstrating their personal involvement in the violation of his rights. See

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). The City Defendants argue that

Plaintiff’s allegations against the named individuals are vague and lacking in particularity. See

City Def. Mot. to Dis. at 7. This court agrees. Plaintiff does not identify in his factual pleadings

what specific violations the individuals committed against him, because in his pleadings Plaintiff

hardly mentions how or if these specific people were involved in the investigation or his arrest.9

Plaintiff does not identify who issued the warrant against him, who arrested him, or how any of

the decisions were made. Instead, Plaintiff makes conclusory statements that “Defendants”

violated his rights, while acting “under the color of state law” Compl. at ¶ 57—this is wholly

unsupported by evidence.

        As such, all claims against the City Defendants are dismissed with prejudice.

        B. Plaintiff Failed to Sufficiently Plead as to the Chadwick Corp. Defendants

        Unlike the City Defendants, the Chadwick Corp. Defendants were referenced in the

Amended Complaint. Nonetheless, Plaintiff fails to show that he has valid claims against the

Chadwick Corp. Defendants. Plaintiff failed to identify which of the defendants committed each

of the alleged offenses in his three counts. Therefore, this court will review each claim as against

the Chadwick Corp. Defendants.

                 1. Count I – The Chadwick Corp. Defendants Are Not State Actors

        As the Chadwick Corp. Defendants explain fully in their Motion to Dismiss, ECF 9 at 6,

only a state actor can violate an individual’s rights under the Fourth and Fourteenth Amendment.



9
  While Plaintiff does mention that Officer Murphy was involved in the interviewing stage, he does not describe any
direct involvement with Murphy or imply Murphy’s control over the investigation or her mindset during the
investigation.


                                                        10
10
     See United States v. Jacobsen, 466 U.S. 109, 114-15 (1984) (Fourth Amendment violation

requires a showing of state action). While there are exceptions that allow for private entities to be

deemed state actors in certain circumstances, Plaintiff does not allege that any of the Chadwick

Corp. Defendants are state actors, and factual inference cannot make this allegation plausible; so,

the claim fails immediately.

                  2. Count II – The Facts Do Not Show Racial Discrimination by the Chadwick
                     Corp. Defendants

         The allegations also do not support a claim of racial discrimination. A claim under § 1981

requires a plaintiff to establish that (1) he is a racial minority (2) the defendant had an intent to

discriminate on the basis of race, and (3) the discrimination concerns one of the enumerated

activities as listed within § 1981. Cummings v. Citizens Bank, No. 07-1164, 2008 WL 53272, at

*2 (E.D. Pa. Jan. 3, 2008). While Plaintiff has sufficiently alleged that he is a member of a racial

minority group, he fails to show how any of the Chadwick Corp. Defendants had an intent to

discriminate against him on the basis of race.

         Plaintiff’s allegations focus primarily on the acts of his supervisor, Jimmy Kratz. While

his allegations demonstrate that Kratz’s behavior may have been racially motivated and

interfered with his ability to work as contracted on the project site, Plaintiff fails to provide any

evidence that the Chadwick or Driscoll company representatives had knowledge of these

behaviors—i.e., he fails to demonstrate that they had an intent to discriminate against him or

others like him on the basis of race. 11




10
   Although the standard for liability in a Monell claim can be applied against private corporations, Plaintiff does not
assert a Monell violation in his Amended Complaint, ECF 5—therefore, the court will not address it merits here.
11
   Notably, Driscoll is not one of the moving Defendants in any of the three motions to dismiss because the company
was not originally listed (in case caption or in the “parties” subsection) of the first complaint, but is listed as a
defendant in the Amended Complaint, ECF 5.


                                                          11
        For example, Plaintiff describes the first step in what he says was a set up to have

Plaintiff terminated. In this step, Plaintiff alleges that Kratz had cameras installed so that he

could capture Plaintiff and another African American employee permissibly taking copper from

the storage room. Then, Kratz would use the footage to have Plaintiff terminated and arrested.

However, Plaintiff’s claim that Chadwick as an entity or its representatives individually had

similar intentions of getting rid of Plaintiff fall short. Here, Plaintiff attempts to plead that

Chadwick employee Thomas Walls was unlawfully involved:

                “On or around the week of February 12, 2018 Kratz made a phone
                call to Thomas Walls, Project Manager, and advised him that
                copper was missing from a storage area where copper piping was
                kept.

                Upon information and belief, Kratz advised Walls that he would
                set up a camera in the storage room where the copper was kept.

                On or about February 16, 2018, Kratz had cameras set up in the
                storage room.”

                Amend. Compl. at ¶¶ 25-27.

        Plaintiff relies heavily on the fact that the company installed security cameras—at the

direction of Kratz—as a clear link that all of the Chadwick Corp. Defendants (and Driscoll

representatives) were engaged in discriminatory behavior. Yet, even in his averments, Plaintiff

fails to indicate whether Walls or others had knowledge that the installation was meant to

discriminatorily trap Plaintiff or any other racial minorities. Further, it is not clear from the

pleadings that Walls or anyone else gave Kratz permission to allow employees of any race to

take copper or install the surveillance equipment. Even with strong inferences made, there are no

allegations that any specific person besides Kratz, or any company policy, supported this alleged

scheme to terminate and implicate Plaintiff and/or African Americans in theft charges.




                                                   12
                 3. Count III – The Facts Do Not Show Civil Conspiracy

          Plaintiff’s allegations fail to show a § 1985 Civil Conspiracy against the Chadwick Corp.

Defendants due to similarly scant details on the record. To demonstrate the elements for a § 1985

claim, a plaintiff must show: (1) a conspiracy, (2) motivated by a racial or class-based

discriminatory animus designed to deprive, directly or indirectly, any person or class of persons

to the equal protection of the laws, (3) an act in furtherance of the conspiracy, and (4) an injury

to person or property or deprivation of any right or privilege of a citizen of the United States.

Startzell v. City of Philadelphia, 2007 WL 172400 (E.D. Pa. 2008).

          Here, Plaintiff fails to allege with specificity, how any of the Chadwick Corp. Defendants

were in alignment with Kratz’s racially motivated actions; in other words, he does not show an

actual conspiracy. Instead, he explains that various representatives—of Chadwick and Driscoll—

were made aware of a theft issue (i.e., that copper piping had gone missing), and were shown

evidence that plaintiff was at least partially responsible (i.e., he was captured taking materials on

the security camera and he admitted to taking the materials). Even with substantial inferences

taken, Plaintiff has not pled any facts to show that any specific person, other than Kratz and the

other African American employee, would have known that Plaintiff was permitted to take the

copper. Plaintiff alleges that Caucasian workers were permitted to take scrapping metal home but

he does explain who authorized or was aware of this racially differentiated treatment. Plaintiff

does not say which supervisors allowed his white counterparts to take materials, nor does he

explain whether the Chadwick Corp. Defendants even knew that this unspoken rule existed. In

fact, he alleges that to his knowledge, there is “no policy regarding employees scrapping metal at

the project site.” ECF 5 at ¶ 24. Therefore, no “act in furtherance” of the alleged conspiracy

exists.




                                                  13
       Indeed, Plaintiff presents evidence that others intervened to stop—rather than conspired

to facilitate—Kratz’s potentially unlawful behavior. In his pleadings, Plaintiff describes a stretch

of time where Kratz kept Plaintiff from overtime. Plaintiff said that it only stopped when “a

superintendent overruled Kratz and forced Kratz to give Plaintiff overtime because the project

was coming to an end and manpower was needed to complete the project.” Amend. Compl. at ¶

17. Accordingly, the actions surrounding Plaintiff’s work on and termination from the project

cannot be inferred to create a conspiracy between and amongst Kratz and other representatives of

the Chadwick corporations.

       All counts against the Chadwick Corp. Defendants are dismissed with prejudice.

       C. Plaintiff Failed to Sufficiently Plead as to the Project Management Defendants

       Plaintiff’s factual pleadings are strongest—when pieced together between complaints and

inferences made—against his supervisor Jimmy Kratz. However, Plaintiff has numerous

procedural issues with his pleadings. And, even in his Amended Complaint, Plaintiff fails to

properly allege Counts II or III against all of the Project Management Defendants. Therefore, for

the following reasons, all counts alleged against these defendants are dismissed.

               1. Count I Fails because the Project Management Defendants Are Not State
                  Actors

       As previously discussed, Plaintiff’s Amended Complaint describes in Count I that he

suffered from malicious prosecution “all in violation of the Fourth and Fourteenth Amendments

to the United States Constitution and Pennsylvania State law” without specifying the elements of

his claim or which defendants deprived him of these rights. Amend. Compl. at ¶ 49.

       Inferring from his pleadings that Plaintiff wishes to apply all defendants to every count in

his amended complaint, the court finds that Plaintiff must then demonstrate that all defendants

are state actors for the purposes of Count I. While Plaintiff states that these offenses were



                                                 14
committed “under color of state law” and were violations of “clearly established and well-settled

Constitutional and other legal rights” id. at ¶ 48, he fails to make any claims that the private

citizens comprising the Project Management Defendants are state actors. The Project

Management Defendants contend that a “private, non-governmental party is only liable under

Section 1983 if he is ‘fairly said to be a state actor.’” Proj. Mang. Def. Mot. to Dis. at 8, citing

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982). This court agrees. Plaintiff has failed to

allege without conclusory statements that any of the private individuals comprising the Project

Management Defendants is a state actor under the applicable standard. Consequently, Count I is

dismissed.

                  2. Counts II and III Are Improperly Pled12

                            i. Count II – Race Discrimination

         Plaintiff gives the most factual information in his pleadings with regard to his supervisor

on the project site, Jimmy Kratz. Plaintiff demonstrates that he was a racial minority and

explains that Kratz’s behavior may have been intentionally motivated by race. However,

Plaintiff’s submissions have been convoluted and incomplete, even within the amended

complaint. Namely, Plaintiff does not list Jimmy Kratz as a defendant in either of the substantive

sub-sections of his briefings. When listing the parties in his first complaint, Plaintiff describes

eighteen (18) defendants in his subsection concerning the “Parties and Venue.” Remarkably,

Kratz is not included in this list. In the Amended Complaint, Plaintiff describes six (6)



12
  Although the Project Management Defendants make a compelling argument that the statute of limitations has
expired for Counts II and III of the petitioner’s complaint, this court finds that there is no time bar to these claims.
As Plaintiff notes in his response in opposition to their motion dismiss, ECF 24, circumstances permit equitable
tolling. First, Plaintiff filed his writ in a timely manner in January 2020—within the two-year statute of limitations.
The Project Management Defendants were listed on this writ and thus, the civil action was commenced.
Additionally, the case was removed to the Eastern District of Pennsylvania during a global pandemic. As such, this
court agrees with Plaintiff that Defendants were on notice and that he acted in good faith to properly and timely
amend his pleadings.


                                                           15
defendants, and again, Kratz is not included on this list. The court has found no explanation as to

this absence, and when held beside the numerous other deficiencies in the pleading, the

allegations against Kratz are impermissibly insufficient.

       Plaintiff relies heavily on inference when it comes to his claims of racial discrimination

by the Project Management Defendants other than Kratz. Indeed, Plaintiff encourages the court

to take liberties in assuming the intent of many the individuals. Plaintiff includes factual details

that various Driscoll and Chadwick employees were told by Kratz that theft was occurring on the

project site and that their actions related to this knowledge demonstrate their intent to

discriminate against Plaintiff because of his race. The court disagrees.

        In one prime example, Plaintiff discusses what he claims was an improper investigation

into the copper theft. He states that the project foreman, Richard Lipinski, questioned him on the

day of his termination. See Amend. Compl. at ¶ 30. Lipinski asked Plaintiff “if he had taken

copper piping. Plaintiff said that he did take the scrap metal from the storage area because he had

permission to do so from Kratz.” Id. Then, during the police investigation “Lipinski told Officer

Melissa O’Leary that Plaintiff was captured in video taking large amounts of copper from

Defendant. Lipinski knew, but did not tell O’Leary that Plaintiff had permission to remove

copper.” Id. at ¶ 34. However, Plaintiff provides only a conclusion here that Lipinski (or anyone

else named as a Project Management Defendant) knew that Kratz’s statements were untrue. Even

with this conclusion, assuming that Lipinski and others knew that the allegation was false, there

is no averment or other evidence that the Project Management Defendants went along with the

plan in order harm Plaintiff because of his race.

       If the court were to take all reasonable inferences in these pleadings, it would still not be

plausible from them that others, like Lipinski, intended to racially discriminate against Plaintiff.




                                                 16
In the above example, Plaintiff fails to allege that Lipinski held any racial animus toward

Plaintiff. He does not describe Lipinski as having any information that Kratz was being dishonest

with him about the supposed theft or that Lipinski had any contact or relationship to Plaintiff at

all. The same can be said for the other references to the Project Management Defendants.

Plaintiff fails to describe a relationship or direct interaction with anyone other Kratz except for

the day that he is terminated. As such, the 1983 claims are facially insufficient.

                       ii. Count III – Civil Conspiracy

       For similar reasons—namely, no specific or sufficient factual allegations—the civil

conspiracy claim will be dismissed against the Project Management Defendants. Plaintiff was

unable to establish through his pleadings that any of the named defendants, besides his

supervisor Jimmy Kratz, had a relationship or even direct contact with Plaintiff, let alone racial

animus. Therefore, Plaintiff has failed to show that the Project Management Defendants

conspired against him pursuant to Section 1985 civil conspiracy.

       IV.     CONCLUSION

       For the foregoing reasons, all claims against the City Defendants are dismissed with

prejudice; all counts are dismissed with prejudice against the Chadwick Corp. Defendants; and

Count I is dismissed with prejudice against the Project Management Defendants. However,

Counts II and III are dismissed without prejudice against the Project Management Defendants.

Plaintiff will have thirty (30) days to correct the deficiencies in an amended complaint.

       An appropriate order follows.

                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker
                                                              ____________________________
                                                              Hon. Petrese B. Tucker, U.S.D.J.




                                                 17
